Citation Nr: 1441122	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-34 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2011, the Veteran and his wife testified at a hearing held before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is associated with the claims file.

In October 2011, the Board issued a decision that denied the claim on appeal.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), however, the Board's October 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to have the prior decision vacated and a new hearing held before a new decision was issued in its place.  However, in an August 2014 written statement, the Veteran's representative indicated that the Veteran wished to withdraw his hearing request.  Therefore, this decision satisfies the Veteran's request.  The Veteran's representative also submitted additional argument and evidence directly to the Board in August 2014, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

FINDINGS OF FACT

1. The Veteran served on active duty in the waters off the shore of the Republic of Vietnam during the Vietnam era.

2. The evidence reflects a current diagnosis of chronic lymphocytic leukemia, which is a type of non-Hodgkin's lymphoma.


CONCLUSION OF LAW

The criteria for service connection for chronic lymphocytic leukemia have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim of entitlement to service connection for chronic lymphocytic leukemia.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

The law provides that service in Vietnam during the Vietnam era, together with the development of non-Hodgkin's lymphoma manifested subsequent to such service, is sufficient to establish service connection for that disease.  38 C.F.R. § 3.313(b) (2013).  The Court of Appeals for the Federal Circuit has clarified that 38 C.F.R. § 3.313 includes veterans who were not exposed to herbicides but "served exclusively aboard ships that traveled off the coast of Vietnam" as beneficiaries of service connection.  Haas v. Peake, 525 F.3d 1168, 1191-92 (2008); see also VA Adjudication Procedures Manual, M21-1MR, IV.ii.2.C.10.u. 

In this case, the Veteran served aboard the USS Buchanan from approximately April 1969 to December 1970, and records confirm that the USS Buchanan was in the official waters of the Republic of Vietnam on multiple occasions during this period.  

In addition, private treatment records dated from October 2006 to August 2014 document a diagnosis of B cell lymphoproliferative disorder consistent with B cell chronic lymphocytic leukemia, which is a type of non-Hodgkin's lymphoma.  See VA Adjudication Procedures Manual, M21-1MR, IV.ii.2.C.10.u..

Based on the Veteran's active duty service aboard a ship off the coast of the Republic of Vietnam and his current diagnosis of chronic lymphocytic leukemia, the Board finds service connection for chronic lymphocytic leukemia is warranted.  38 C.F.R. § 3.313.


ORDER

Entitlement to service connection for chronic lymphocytic leukemia is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


